MORRISON | FOERSTER 250 WEST 5STH STREET MORRISON & FOERSTER LLP

NEW YORK, NY 10019-9601 BEIJING, BERLIN, BOSTON,
BRUSSELS, DENVER, HONG KONG,
TELEPHONE: 212.468.8000 LONDON, LOS ANGELES, NEW YORK,
NORTHERN VIRGINIA, PALO ALTO,
FACSIMILE: 212.468.7900 SAN DIEGO, SAN FRANCISCO, SHANGHAI,

SINGAPORE, TOKYO, WASHINGTON, DC

WWW.MOFO.COM

   

December 16, 2019

Writer’s Direct Contact

+1 (212) 468.8203
JLevitt@mofo.com

By ECF

  

The Honorable George B. Daniels
United States District Court

Southern District of New York Dateg.
Daniel Patrick Moynihan U.S. Courthouse ‘

DEC
500 Pearl St., Courtroom 11A 1 7 2019

New York, NY 10007-1312

* Dati, Gage OS

Re: Parker v. United Industries Corporation, No. 17-cv-05353 (S.D.N.Y.)
Dear Judge Daniels:

We represent Defendant United Industries Corporation (“UIC”) in the above-
captioned action. Pursuant to Rule I.D. of Your Honor’s Individual Practices, we
respectfully request leave to file under seal the following documents being submitted to the
Court today as part of UIC’s Reply in Support of Defendant’s Motion for Summary
Judgment, Response to Plaintiff’s Statement of Additional Material Facts That Present a
Genuine Issue for Trial, AND Reply in Support of Defendant’s Motion to Exclude the
Reports and Testimony of Colin B. Weir:

1. Exhibits X and Y to the Declaration of Steven T. Rappoport in further Support of
UIC’s Motions to Exclude the Reports and Testimony of Colin B. Weir and Dr. Scott
W. Gordon; 1

2. Exhibits W, X, Y, and Z to the Declaration of Jamie A. Levitt in Support of UIC’s
Response to Plaintiff's Statement of Additional Material Facts That Present a
Genuine Issue for Trial;

3. Portions of Defendant’s Reply in Support of Motion for Summary Judgment;

4. Portions of Defendant’s Response to Plaintiff's Statement of Additional Material
Facts That Present a Genuine Issue for Trial;

5. Portions of Defendant’s Reply Memorandum of Law in Support of Defendant United
Industries Corporation’s Motion to Exclude the Reports and Testimony of Scott W.
Gordon.

These documents and deposition transcripts contain proprietary business information
that UIC has designated as “Confidential” or “Highly Confidential” under the Stipulated
Protective Order entered in this action (ECF No. 15). UIC therefore requests to file the
MORRISON FOERSTER

Hon. George B. Daniels
December 16, 2019
Page Two

above documents under seal to avoid public disclosure of sensitive information. UIC will
promptly provide Your Honor with unredacted versions of these documents.

Respectfully submitted,

/s/ Jamie A. Levitt
Jamie A. Levitt

CC: All counsel of record (via ECF)
